                        Case 5:20-cv-03639-EJD Document 33 Filed 07/28/20 Page 1 of 2




               1 CHRISTOPHER FROST (SBN 200336)
                 cfrost@eisnerlaw.com
               2 AMBER HENRY (SBN 247624)
                 ahenry@eisnerlaw.com
               3 ASHLEE LIN (SBN 275267)
                 alin@eisnerlaw.com
               4 ROSIE COLE (SBN 322185)
                 rcole@eisnerlaw.com
               5 EISNER LLP
                 9601 Wilshire Blvd., 7th Floor
               6 Beverly Hills, California 90210
                 Telephone: (310) 855-3200
               7 Facsimile: (310) 855-3201

               8 Attorneys for Defendants Celestron Acquisition,
                 LLC; SW Technology Corp. Corey Lee; David
               9 Anderson; and Joseph Lupica

              10                              UNITED STATES DISTRICT COURT

              11                NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

              12

              13 DANIEL HIGHTOWER, on behalf of himself                Case No. 5:20-cv-03639-EJD
                 and all others similarly situated,
              14
                                 Plaintiffs,                           DEFENDANTS’ LIMITED OPPOSITION
              15         v.                                            TO PLAINTIFFS SIGURD MURPHY AND
                                                                       KEITH UEHARA’S MOTION TO
              16 CELESTRON ACQUISITION, LLC, et al.                    INTERVENE AND FILE OPPOSITIONS
              17                Defendants.

              18                                                       Hrng. Date:    August 20, 2020
                                                                       Hrng. Time:    9:00 a.m.
              19                                                       Ctrm.:         4 (5th Floor)
                                                                       Judge:         Hon. Edward J. Davila
              20

              21

              22

              23

              24

              25

              26

              27

              28

EISNER, LLP        762513.1                                        1                       Case No. 5:20-cv-03639-EJD
                                          LIMITED OPPOSITION TO MOTION TO INTERVENE
                         Case 5:20-cv-03639-EJD Document 33 Filed 07/28/20 Page 2 of 2




               1              Defendants Celestron Acquisition, LLC, SW Technology Corp, Corey Lee, David

               2 Anderson, and Joseph Lupica (“Defendants”) file this limited opposition in response to the Motion

               3 of Sigurd Murphy and Keith Uehara (the “Murphy Plaintiffs”) to intervene in this action to file

               4 oppositions to (1) Defendants’ Motion to Dismiss (ECF No. 15) and (2) Defendants’ Motion to

               5 Transfer Venue (ECF No. 16).

               6              With respect to the Motion to Transfer, Defendants do not oppose the Murphy Plaintiffs’

               7 request to intervene in this action for the sole purpose of opposing that Motion, to the extent the

               8 Murphy Plaintiffs’ opposition consists only of the arguments contained in their Motion to

               9 Intervene. (See ECF No. 22 at pp. 6–13.) Defendants do not consent to the Murphy Plaintiffs

              10 filing any further papers in opposition to the Motion to Transfer.

              11              With respect to the Motion to Dismiss, the Murphy Plaintiffs’ request to file an opposition

              12 should be denied as moot as Plaintiff Hightower filed a First Amended Complaint on July 21,

              13 2020, mooting Defendants’ Motion to Dismiss. Defendants have not yet responded to the First

              14 Amended Complaint. 1

              15              To be clear, Defendants do not believe that the Murphy Plaintiffs are entitled to intervene

              16 in this action generally as plaintiffs, and do not understand their Motion to seek such relief.

              17 Defendants reserve all rights in that regard.

              18
              19

              20 DATED: July 28, 2020                                 EISNER, LLP

              21

              22                                                By:       /s/ Amber Henry
              23                                                      AMBER HENRY

              24                                                      Attorneys for Celestron Acquisition, LLC; SW
                                                                      Technology Corp; Corey Lee; DavidAnderson;
              25                                                      and Joseph Lupica
              26
                   1
              27       Defendants will oppose any request by the Murphy Plaintiffs to intervene to file an opposition to
                        any motion to dismiss the First Amended Complaint.
              28

EISNER, LLP        762513.1                                            2                        Case No. 5:20-cv-03639-EJD
                                               LIMITED OPPOSITION TO MOTION TO INTERVENE
